PER CURIAM:
Since the district court has entered a permanent injunction, and since the validity of that permanent injunction is not before us, it is not judicious for this court to grant the relief being sought on appeal. For that reason, the appeal is dismissed. University of Texas v. Camenisch, 451 U.S. 390, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981). Any issues preserved by the injunction bond should be addressed in the first instance by the district court. Id. at 396, 101 S.Ct. at 1834.
IT IS SO ORDERED.